No. l 7-1623C
                                        Filed April 5, 2018
                                     NOT FOR PUBLICATION
                                                                                     FILED
                                                                                   APR - 5 2018
                                                )
 KATO RIA GREENE,                               )                                 U.S. COURT OF
                                                                                 FEDERAL CLAIMS
                                                )
                        Plaintiff,              )      Prose, RCFC 12(b)(l); RCFC 12(b)(6);
                                                )      Subject-Matter Jurisdiction; Failure To
 v.                                             )      State A Claim; Money-Mandating Source
                                                )      Of Law; In Forma Pauperis; Habeas
 THE UNITED STATES,                             )      Corpus; Breach Of Contract.
                                                )
        Defendant.                              )
~~~~~~~~~~~~~~)

       Katoria Greene, Tallahassee, FL, plaintiff prose.

        Isaac B. Rosenberg, Trial Attorney, Steven J. Gillingham, Assistant Director, Robert E.
Kirschman, Jr., Director, Chad A. Readier, Acting Assistant Attorney General, Commercial
Litigation Branch, Civil Division, United States Department of Justice, Washington, DC, for
defendant.

                          MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge

I.     INTRODUCTION

       Plaintiff prose, Katoria Greene, brought this action challenging her federal criminal
conviction and subsequent sentence to incarceration by the United States District Court for the
Middle District of Georgia and alleging, among other things, breach of contract claims against
the United States. See generally Comp!.; Am. Comp!. The government has moved to dismiss
this matter for lack of subject-matter jurisdiction and for failure to state a claim upon which relief
can be granted, pursuant to Rules l 2(b)(1) and (b )( 6) of the Rules of the United States Court of
Federal Claims ("RCFC"). See generally Def. Mot. Plaintiff has also moved to proceed in this
matter in forma pauperis. See generally Pl. Mot. to Proceed In Forma Pauperis.




                                                                     7017 1450 0000 1346 4353
       For the reasons discussed below, the Court: (I) GRANTS the government's motion to
dismiss; (2) GRANTS plaintiffs motion to proceed informa pauperis; and (3) DISMISSES the
complaint.

II.     FACTUAL AND PROCEDURAL BACKGROUND 1

        A.      Factual Background

       In this action, plaintiff pro se, Katoria Greene challenges her federal criminal conviction
and subsequent sentence to incarceration by the United States District Court for the Middle
District of Georgia and she alleges, among other things, breach of contract claims against the
United States. See generally Comp!.; Am. Comp!. Plaintiffs complaint and amended complaint
are difficult to follow. But, it appears that plaintiff seeks to contest the validity of her guilty
plea, and to challenge her criminal conviction and subsequent sentence to incarceration. See
generally Comp!.; Am. Comp!. Plaintiff also appears to allege that she has entered into an
adhesion contract and a maritime contract with the government. 2 See Comp!. at 2; see also Pl.
Resp. at 2. As relief, plaintiff seeks, among other things, $10 million in monetary damages and
certain injunctive relief related to her criminal case. See Comp!. at 5; Am. Comp!. at 9.

                1.      Background

        Plaintiff is currently incarcerated in the Federal Correctional Institution located in
Tallahassee, Florida. See Comp!. at 2; Def. Mot. at 2. On August 12, 2014, a federal grand jury
seated in the United States District Court for the Middle District of Georgia entered a five-count
indictment against plaintiff for theft of government property, aggravated identity theft, and fraud,
arising from plaintiffs theft of checks from the United States Department of the Treasury (the
"Treasury") and unauthorized possession of over 1,000 social security numbers. See generally
Indictment, Greene, No. 1:14-CR-00030-WLS-TQL-l (M.D. Ga. Aug. 12, 2014), at Entry No. 3.


1
  The facts recited in this Memorandum Opinion and Order are taken from the complaint ("Comp!."); the
amended complaint ("Am. Comp!."); and the government's motion to dismiss ("Def. Mot."). Unless
otherwise noted herein, the facts recited are undisputed. Due to plaintiff's prose status, the Court
considers the allegations set forth in the complaint and amended complaint for the purpose of resolving
the government's motion to dismiss.
2
 Plaintiff also refers to the First, Seventh, Ninth, Tenth, Eleventh, and Fourteenth Amendments to the
United States Constitution and various federal statutes in the amended complaint. See Am. Comp!. at 5-7.

                                                                                                          2
On December 17, 2014, plaintiffpled guilty to three of the five counts in the indictment. Def.
Mot. at 1-2; see also Greene, No. 1:14-CR-00030-WLS-TQL-l (M.D. Ga. Dec. 17, 2014), at
Entry Nos. 27-28. And so, plaintiff was sentenced to 120 months in prison and ordered to pay
restitution to the Treasury on July 15, 2015. Def. Mot. at 2; see also Greene, No. 1:14-CR-
00030-WLS-TQL-l (M.D. Ga. July 15, 2015), at Entry No. 44.

               2.      Plaintifrs District Court Litigation

       Following her sentence to incarceration, plaintiff filed an action seeking to vacate her
sentence in the United States District Court for the Middle District of Georgia on July 18, 2016.
Greene, No. 1:14-CR-00030-WLS-TQL-l (M.D. Ga. July 18, 2016), at Entry No. 51. This case
was pending before the district court at the time that plaintiff commenced this action. See, e.g.,
id. at Entry No. 98.

       On August I 0, 2017, plaintiff, proceeding under the name "Tirzah El-Bey," filed another
civil action in the United States District Court for the Northern District of Florida challenging
her criminal conviction and subsequent sentence to incarceration. El-Bey v. United States, No.
4: l 7-cv-364 (N.D. Fla. Aug. 10, 2017), at Entry No. 3. At the time plaintiff commenced this
action, this case was also pending before the district court. The district court dismissed
plaintiffs case on November 20, 2017. Id. at Entry No. 8.

        B.     Procedural History

       Plaintiff commenced this action on October 25, 2017. See generally Comp!. On October
25, 2017, plaintiff filed a motion to proceed informa pauperis. See generally Pl. Mot to Proceed
In Forma Pauperis.

        On November 16, 2017, plaintiff filed an amended complaint. See generally Am. Comp!.
On December 15, 2017, the government filed a motion to dismiss this matter, pursuant to RCFC
12(b)(l) and (b)(6). See generally Def. Mot.

        On February 6, 2018, plaintiff filed a response and opposition to the government's
motion to dismiss. See generally Pl. Resp. On February 9, 2018, the government filed a reply in
support of its motion to dismiss. See generally Def. Reply.

        These matters having been fully briefed, the Court resolves the pending motions.



                                                                                                     3
III.   ST AND ARDS OF REVIEW

       A.      Pro Se Litigants

       Plaintiff is proceeding in this matter pro se, without the benefit of counsel. And so, the
Court applies the pleadings requirements leniently. Beriont v. GTE Labs., Inc., 535 F. App'x
919, 925-26 n.2 (Fed. Cir. 2013) (citing McZeal v. Sprint Nextel Corp., 501F.3d1354, 1356
(Fed. Cir. 2007)). When determining whether a complaint filed by a prose plaintiff is sufficient
to survive a motion to dismiss, this Court affords more leeway under the rules to pro se plaintiffs
than to plaintiffs who are represented by counsel. See Haines v. Kerner, 404 U.S. 519, 520
(1972) (holding that prose complaints, "however inartfully pleaded," are held to "less stringent
standards than formal pleadings drafted by lawyers"); Matthews v. United States, 750 F.3d 1320,
1322 (Fed. Cir. 2014). But, there "is no duty on the part of the trial court to create a claim which
[the plaintiff] has not spelled out in his pleadings." Lengen v. United States, 100 Fed. Cl. 317,
328 (2011) (brackets existing) (internal quotation omitted).

       In addition, while "a pro se plaintiff is held to a less stringent standard than that of a
plaintiff represented by an attorney, ... the pro se plaintiff, nevertheless, bears the burden of
establishing the Court's jurisdiction by a preponderance of the evidence." Riles v. United States,
93 Fed. Cl. 163, 165 (2010) (citing Taylor v. United States, 303 F.3d 1357, 1359 (Fed. Cir.
2002)). And so, the Court may excuse ambiguities, but not defects, in the complaint. Colbert v.
United States, No. 2014-5029, 2015 WL 2343578, at *l (Fed. Cir. May 18, 2015); see also
De mes v. United States, 52 Fed. Cl. 365, 368 (2002) ("[T]he leniency afforded prose litigants
with respect to mere formalities does not relieve them of jurisdictional requirements.").

       B.      RCFC 12(b)(l)

       When deciding a motion to dismiss for lack of subject-matter jurisdiction, this Court must
assume that all undisputed facts alleged in the complaint are true and must draw all reasonable
inferences in the non-movant's favor. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); United
Pac. Ins. Co. v. United States, 464 F.3d 1325, 1327-28 (Fed. Cir. 2006); see also RCFC !2(b)(l).
Plaintiff bears the burden of establishing subject-matter jurisdiction, and she must do so by a
preponderance of the evidence. Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748
(Fed. Cir. 1988). And so, should the Court determine that "it lacks jurisdiction over the subject
matter, it must dismiss the claim." Matthews v. United States, 72 Fed. Cl. 274, 278 (2006).

                                                                                                    4
        In this regard, the United States Court of Federal Claims is a court oflimitedjurisdiction
and "possess[ es] only that power authorized by Constitution and statute." Kokkonen v. Guardian
Life Ins. Co. ofAm., 511 U.S. 375, 377 (1994). Specifically, the Tucker Act grants the Court
jurisdiction over:

        [A ]ny claim against the United States founded either upon the Constitution, or any
        Act of Congress or any regulation of an executive department, or upon any express
        or implied contract with the United States, or for liquidated or unliquidated
        damages in cases not sounding in tort.

28 U.S.C. § 149l(a)(l). The Tucker Act is, however, "a jurisdictional statute; it does not create
any substantive right enforceable against the United States for money damages .... [T]he Act
merely confers jurisdiction upon [the United States Court of Federal Claims] whenever the
substantive right exists." United States v. Testan, 424 U.S. 392, 398 (1976). And so, to come
within the jurisdictional reach and waiver of the Tucker Act, a plaintiff must identify a separate
source of substantive law that creates the right to money damages. Fisher v. United States, 402
F.3d 1167, 1172 (Fed. Cir. 2005). If the Court finds that the alleged source of law is not money-
mandating, the Court must dismiss the claim for lack of subject-matter jurisdiction. RCFC
12(b)(l); Fisher, 402 F.3d at 1173.

        Specifically relevant to this matter, it is well-established that "the Tucker Act does not
grant the Court of Federal Claims subject-matter jurisdiction to enforce the federal criminal
code," or to grant relief sounding in a writ of habeas corpus. Canuto v. United States, 651 F.
App'x 996, 997 (Fed. Cir. 2016); see, e.g., Ledford v. United States, 297 F.3d 1378, 1381 (Fed.
Cir. 2002); Joshua v. United States, 17 F.3d 378, 379 (Fed. Cir. 1994) ("The court has no
jurisdiction to adjudicate any claims whatsoever under the federal criminal code .... "); Cooper
v. United States, 104 Fed. Cl. 306, 311-12 (2012) (holding that this Court cannot review criminal
matters). In addition, the United States is the only proper defendant in cases brought in this
Court. United States v. Sherwood, 312 U.S. 584, 588 (1941) (stating that the Court of Federal
Claims "is without jurisdiction of any suit brought against private parties .... "); Anderson v.
United States, 117 Fed. Cl. 330, 331 (2014) (stating that "[t]his court does not have jurisdiction
over any claims alleged against states, localities, state and local government entities, or state and
local government officials and employees; jurisdiction only extends to suits against the United
States itself').


                                                                                                     5
       It is also well-established that the Tucker Act explicitly places tort claims beyond the
jurisdiction of this Court. 28 U.S.C. § 1491(a) ("The United States Court of Federal Claims shall
have jurisdiction to render judgment upon any claim against the United States ... not sounding
in tort."); Hernandez v. United States, 96 Fed. Cl. 195, 204 (2010) ("[T]he Tucker Act expressly
excludes tort claims ... from the jurisdiction of the United States Court of Federal Claims."); see
also Keene Corp. v. United States, 508 U.S. 200, 214 (1993) ("[T]ort cases are outside the
jurisdiction of the Court of Federal Claims today."); Rick's Mushroom Serv., Inc. v. United
States, 521 F.3d 1338, 1343 (Fed. Cir. 2008) ("The plain language of the Tucker Act excludes
from the Court of Federal Claims jurisdiction [over] claims sounding in tort."). In addition, this
Court does not possess subject-matter jurisdiction to consider claims based upon the First,
Seventh, Ninth, Tenth, Eleventh, or Fourteenth Amendments to the United States Constitution,
because these constitutional provisions are not money-mandating. Barksdale v. United States,
582 F. App'x 890, 891-92 (Fed. Cir. 2014) (discussing the Ninth Amendment); LeBlanc v.
United States, 50 F.3d 1025, I 028 (Fed Cir. 1995) (discussing the Fourteenth Amendment);
United States v. Connolly, 716 F.2d 882, 886-88 (Fed. Cir. 1983) (discussing the First
Amendment); Harris v. United States, 118 Fed. Cl. 180, 190 (2014) (discussing the Seventh
Amendment); Fullard v. United States, 78 Fed. Cl. 294, 301 n.12 (2007) (discussing the
Eleventh Amendment); Ogden v. United States, 61 Fed. Cl. 44, 47 (2004) (discussing the Tenth
Amendment). Nor does the Court possess subject-matter jurisdiction to consider claims brought
under the Civil Rights Act and the Sherman Act. Cherbanaeff v. United States, 77 Fed. Cl. 490,
502 (2007); see also 15 U.S.C. § 4; 28 U.S.C. § 1343(a)(4).

       C.      RCFC 12(b)(6)

       When deciding a motion to dismiss based upon failure to state a claim upon which relief
can be granted pursuant to RCFC 12(b)(6), this Court must assume that all undisputed facts
alleged in the complaint are true and draw all reasonable inferences in the non-movant's favor.
Erickson, 551 U.S. at 94; see also RCFC 12(b)(6). To survive a motion to dismiss pursuant to
RCFC 12(b)(6), a complaint must contain facts sufficient to "state a claim to relief that is
plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009). And so, when the complaint fails to "state a claim to relief that
is plausible on its face," the Court must dismiss the complaint. Iqbal, 556 U.S. at 678. On the
other hand, "[w]hen there are well-pleaded factual allegations, a court should assume their

                                                                                                     6
veracity" and determine whether it is plausible, based upon these facts, to find against defendant.
Id. at 679.

        D.      28 U.S.C. § 1500

        Pursuant to title 28, United States Code, section 1500, the United States Court of Federal
Claims does not possess subject-matter jurisdiction to consider a claim "if the plaintiff has
another suit for or in respect to that claim pending against the United States or its agents."
United States v. Tohono 0 'Odham Nation, 563 U.S. 307, 311 (2011). "[T]he purpose of
[Section] 1500 is to prevent the United States from facing liability involving the same subject
matter at the same time in separate fora." Nextec Applications, Inc. v. United States, 114 Fed. Cl.
532, 538 (2014). To determine whether Section 1500 applies to two suits brought by the same
plaintiff, the Court must determine whether: (1) there is an earlier-filed suit pending in another
court, and if so, (2) whether the claims alleged in the earlier-filed suit are "for or in respect to"
the same claims now being brought in the United States Court of Federal Claims. See Brandt v.
United States, 710 F.3d 1369, 1374 (Fed. Cir. 2013).

        In this regard, an earlier-filed suit is considered "pending" within the meaning of Section
1500 based upon the time the complaint is filed with the United States Court of Federal Claims.
Id. at 1375. In addition, two claims are "for or in respect to the same claim" under Section 1500
"if they are based on substantially the same operative facts, regardless of the relief sought in each
suit." Tohono, 563 U.S. at 31 7. If Section 1500 applies, the Court must dismiss the case for lack
of subject-matter jurisdiction. Id.

        E.      Contracts With The United States

        Lastly, under the Tucker Act, the Court possesses subject-matter jurisdiction to consider
express, or implied-in-fact, contract claims against the United States. See Aboo v. United States,
86 Fed. Cl. 618, 626-27 (2009). But, plaintiff bears the burden of proving the existence of a
contract with the United States, and she must demonstrate that there is "something more than a
cloud of evidence that could be consistent with a contract to prove a contract and enforceable
contract rights." D & N Bank v. United States, 331 F.3d 1374, 1376 (Fed. Cir. 2003).

        To pursue a breach of contract claim against the United States under the Tucker Act,
plaintiff must have privity of contract with the United States. Flex/ab, L.L. C. v. United States,


                                                                                                        7
424 F.3d 1254, 1265 (Fed. Cir. 2005) (holding that the "government consents to be sued only by
those with whom it has privity of contract"). Plaintiff must also support her contract claim with
well-pleaded allegations going to each element of a contract. See Crewzers Fire Crew Transp.
Inc. v. United States, 741 F.3d 1380, 1382 (Fed. Cir. 2014) (holding that to invoke the
jurisdiction of this Court under the Tucker Act, a plaintiff must present a well-pleaded allegation
that its claims arose out of a valid contract with the United States); see also RCFC 9(k) ("In
pleading a claim founded on a contract or treaty, a party must identify the substantive provisions
of the contract or treaty on which the party relies."); Gonzalez-McCaullaey Inv. Grp., Inc. v.
United States, 93 Fed. Cl. 710, 715 (2010).

       The requirements for establishing a contract with the United States are identical for
express and implied-in-fact contracts. See Night Vision Corp. v. United States, 469 F.3d 1369,
1375 (Fed. Cir. 2006); Huntington Promotional & Supply, LLC v. United States, 114 Fed. Cl.
760, 767 (2014) ("The elements are the same for an express or implied-in-fact contract .... ").
Specifically, a plaintiff must show: (1) mutuality of intent; (2) consideration; (3) lack of
ambiguity in the offer and acceptance; and (4) actual authority to bind the government in
contract on the part of the government official whose conduct is relied upon. Kam-Almaz v.
United States, 682 F.3d 1364, 1368 (Fed. Cir. 2012); see also Trauma Serv. Grp. v. United
States, 104 F.3d 1321, 1325 (Fed. Cir. 1997).

IV.    LEGAL ANALYSIS

       The government has moved to dismiss this matter for lack of subject-matter jurisdiction
upon the grounds that: (1) plaintiff improperly seeks relief sounding in a writ of habeas corpus;
(2) this action is barred under Section 1500; (3) plaintiff fails to allege a money-mandating
federal contract in the complaint; (4) the Court may not consider plaintiffs constructive trust and
fiduciary claims; (5) plaintiffs constitutional law claims are not based upon money-mandating
constitutional provisions; (6) the Court may not consider plaintiffs criminal law, civil rights, or
Sherman Act claims; (7) the Court may not consider plaintiffs fraud and negligence claims
because these claims sound in tort; and (8) the Court may not entertain claims against parties
other than the United States. See Def. Mot. at 5-1 O; Def. Reply at 1-4. In the alternative, the
government seeks dismissal of the complaint for failure to state a claim upon which relief may be
granted pursuant to RCFC 12(b)(6), upon the ground that the complaint does not contain a short


                                                                                                      8
and plain statement showing that plaintiff is entitled to any relief and plaintiff improperly relies
upon "sovereign citizen" theories that have been found to be frivolous. Def. Mot. at 8-9.

        Plaintiff counters that the Court possesses subject-matter jurisdiction to consider her
claims, because she has entered into express, or implied contracts with the United States. See Pl.
Resp. at 2. Plaintiff has also moved to proceed in this matter in forma pauperis. See generally
Pl. Mot. to Proceed In Forma Pauperis.

        For the reasons discussed below, the most generous reading of plaintiff's complaint and
amended complaint makes clear that the Court does not possess subject-matter jurisdiction to
consider any of plaintiff's claims. Plaintiff has, however, shown that she satisfies the statutory
requirements to proceed in this matter without paying the Court's filing fee. And so, the Court:
(1) GRANTS the government's motion to dismiss; (2) GRANTS plaintiff's motion to proceed
in forma pauperis; and (3) DISMISSES the complaint. RCFC l 2(b )(1 ).

        A.         The Court Does Not Possess Jurisdiction To Consider Plaintiff's Claims

              1.         Plaintiff's Claim Is Barred By Section 1500

        As an initial matter, plaintiffs claim challenging her criminal conviction and subsequent
sentence to incarceration is jurisdictionally precluded under 28 U.S.C. § 1500. Pursuant to
Section 1500, this Court does not possess subject-matter jurisdiction to consider a claim "if the
plaintiff has another suit for or in respect to that claim pending against the United States or its
agents," at the time the plaintiff commenced litigation before this Court. United States v. Tohono
0 'Odham Nation, 563 U.S. 307, 311 (2011 ). And so, to determine whether Section 1500 applies
here, the Court must determine whether: ( 1) there is an earlier-filed suit pending in another
court, and if so, (2) whether the claim alleged in that earlier-filed suit is "for or in respect to" the
same claims now being brought against the United States in this Court. See Brandt v. United
States, 710 F.3d 1369, 1374 (Fed. Cir. 2013) (stating that an earlier-filed suit is considered
"pending" within the meaning of Section 1500 based upon the time the complaint is filed with
the United States Court of Federal Claims).

        In this case, there is no dispute that, at the time plaintiff commenced this action, she had
other cases against the United States pending before the United States District Court for the
Middle District of Georgia and the United States District Court for the Northern District of


                                                                                                           9
Florida, respectively. See United States v. Greene, No. 1: 14-CR-00030-WLS-TQL-l (M.D. Ga.
July 18, 2016), at Entry No. 51; El-Bey, No. 4:17-cv-364 (N.D. Fla. Aug. 10, 2017), at Entry No.
3; see generally Pl. Resp. Specifically, on July 18, 2016, plaintiffconunenced an action seeking
to vacate her sentence to incarceration before the United States District Court for the Middle
District of Georgia and this case was pending at the time that plaintiff commenced this action.
Greene, No. 1:14-CR-00030-WLS-TQL-1 (M.D. Ga. July 18, 2016), at Entry No. 51. On
August 10, 2017, plaintiff, proceeding under the name "Tirzah El-Bey," also filed a civil action
challenging her criminal conviction and subsequent sentence to incarceration before the United
States District Court for the Northern District of Florida. El-Bey v. United States, No. 4: l 7-cv-
364 (N.D. Fla. Aug. 10, 2017), at Entry No. 3. This case was also pending when plaintiff
commenced this action. Id. And so, it is without dispute that plaintiff had two earlier-filed cases
against the government pending at the time that she commenced this action on October 25, 2017.
See generally Def. Mot.; Pl. Resp.

       A review of these cases and the complaint and amended complaint also makes clear that
the claims alleged in plaintiffs earlier-filed cases are "for or in respect to" the same claims now
being pursued before this Court. In this regard, the Court reads the complaint and amended
complaint to challenge plaintiffs criminal conviction and sentence to incarceration by the United
States District Court for the Middle District of Georgia. See generally Am. Comp!.; Comp!. at 2-
5 (alleging that the United States forced plaintiff under threats, duress, and coercion to perform
and continue to perform multiple contracts and requesting injunctive relief to "stop the action" in
plaintiffs criminal case). Plaintiff asserted similar claims in both of her district court cases.
Compare Comp!. at 2-5, with Mot. to Vacate, United States v. Greene, No. 1:14-CR-00030-
WLS-TQL-1 (M.D. Ga. July 18, 2016), at Entry No. 51 at 8 (seeking to vacate plaintiffs
conviction because the "[ c]onviction [was] obtained by plea of guilty which was unlawfully
induced or not made voluntarily or with understanding of the nature of the charge and the
consequence of the plea") and Pl. Mot. to Discharge, El-Bey v. United States, No. 4: l 7-cv-364
(N.D. Fla. Aug. 10, 2017), at Entry No. 3 at 2-6 (seeking release from incarceration based upon,
among other things, breach of certain alleged contracts between plaintiff and the United States
and discussing violations of the Uniform Commercial Code and various constitutional
provisions). Given this, plaintiffs claim challenging her criminal conviction and subsequent



                                                                                                      10
sentence to incarceration in this action is jurisdictionally precluded under Section 1500. 28
U.S.C. § 1500. And so, the Court must dismiss this claim. RCFC 12(b)(l).

             2.        The Court May Not Entertain Claims
                       Against Parties Other Than The United States

       To the extent that plaintiff seeks to assert claims against parties other than the United
States in this matter, these claims are also jurisdictionally precluded. In the amended complaint,
plaintiff appears to assert claims against the comptroller of the currency for the District of
Columbia and the comptroller for the State of Georgia. Am. Comp!. at 8-9. But, it is well-
established that the United States is the only proper defendant in cases brought in this Court.
Pikulin v. United States, 97 Fed. Cl. 71, 75 (2011); Stephenson v. United States, 58 Fed. Cl. 186,
190 (2003) ("[T]he only proper defendant for any matter before this court is the United States ...
."(emphasis in original)). And so, the Court does not possess subject-matter jurisdiction to
entertain plaintiffs claims against these local and state government officials. Souders v. S. C.
Pub. Serv. Auth., 497 F .3d 1303, 1308 (Fed. Cir, 2007); Anderson v. United States, 117 Fed. Cl.
330, 331 (2014).

             3.        The Court Does Not Possess Jurisdiction
                       To Consider Plaintiff's Criminal Law Claims

       The Court is similarly without jurisdiction to consider plaintiffs writ of habeas corpus
and criminal law claims. In the complaint, plaintiff appears to contest her criminal conviction
and subsequent sentence to incarceration, as well as the conditions of her incarceration. Comp!.
at 2-5. Given this, plaintiff appears to assert a habeas corpus claim. The Federal Circuit has
held that this Court does not possess subject-matter jurisdiction to grant relief sounding in a writ
of habeas corpus. Ledford v. United States, 297 F.3d 1378, 1381 (Fed. Cir. 2002). This Court
also does not have the authority to overturn plaintiffs criminal conviction. Humphrey v. United
States, 52 Fed. Cl. 593, 696 (2002); Cooper, 104 Fed. Cl. at 311-12 (holding that this Court
cannot review criminal matters); see also Salman v. United States, 69 Fed. Cl. 36, 39 (2005)
(holding that this Court does not have the authority "to review and overturn convictions entered
by a court of competent jurisdiction"). And so, the Court must dismiss plaintiffs claim.

       The Court also may not consider plaintiffs other criminal law claims. Canu to v. United
States, 651 F. App'x 996, 997 (Fed. Cir. 2016). In the amended complaint, plaintiff cites to


                                                                                                   11
criminal law provisions set forth in 18 U.S.C. §§ 471-474, 641, and 1028-29. See Am. Comp!. at
3-4. But, the Tucker Act does not grant the Court subject-matter jurisdiction to enforce the
federal criminal code. Canuto, 651 F. App'x at 997; see also 28 U.S.C. § 149l(a). And so, the
Court must also dismiss plaintiff's criminal law claims for want of subject-matter jurisdiction.
RCFC 12(b)(l). 3

               4.        Plaintiff Fails To Establish A Contract With The Government

        A careful reading of the amended complaint also shows that plaintiff has not established
that she entered into either an express, or an implied-in-fact, contract with the United States.
United States v. Mitchell, 463 U.S. 206, 216-17 (1983). While the Court does possess subject-
matter jurisdiction to consider express, or implied-in-fact, contract claims against the United
States, it is well-established that plaintiff bears the burden of proving the existence of either an
express, or implied-in-fact, contract with the United States. See D & N Bank v. United States,
331F.3d1374, 1376 (Fed. Cir. 2003). To do so here, plaintiff must allege facts that plausibly
demonstrate: (1) mutuality of intent; (2) consideration; (3) lack of ambiguity in the offer and
acceptance; and (4) actual authority to bind the government in contract on the part of the
government official whose conduct is relied upon. Kam-Almaz v. United States, 682 F.3d 1364,
1368 (Fed. Cir. 2012); see also Truama Serv. Grp. v. United States, 104 F.3d 1321, 1325 (Fed.
Cir. 1997). In addition, plaintiff must demonstrate that there is "something more than a cloud of
evidence that could be consistent with a contract to prove a contract and enforceable contract
rights." D & N Bank, 331 F.3d at 1376.

        Plaintiff fails to make such a showing in this case. Indeed, while plaintiff baldly alleges
that she entered into certain adhesion and maritime contracts with the government in the
complaint and amended complaint, she provides no facts to plausibly demonstrate mutuality of
intent, consideration, a lack of ambiguity in the offer and acceptance, or that a government



3
  In addition, to the extent that plaintiff seeks to assert an unjust conviction claim in this matter, she fails
to state a plausible claim for relief. See 28 U.S.C. § 1495. To bring such a claim here, plaintiff must
allege that either, (1) her conviction has been reversed or set aside by a court; (2) on new hearing or new
trial she was found not guilty; or (3) that she has been pardoned. Id § 2513; Salman v. United States, 69
Fed. Cl. 36, 39 (2005); Lottv. United States, 11 Cl. Ct. 852, 853 (1987). But, plaintiff does not
establish-or even allege-that her criminal conviction has been reversed or set aside. See generally
Compl.; Am. Comp!. And so, the Court must dismiss plaintiff's unjust conviction claim. RCFC 12(b)(l).

                                                                                                             12
official had the actual authority to bind the government in such contracts. 4 See generally
Comp!.; Am. Comp!.; Pl. Resp. Nor does plaintiff allege any facts to show that these contracts
mandate the payment of money. See generally Comp!.; Am. Comp!. Because plaintiff merely
asserts the existence of alleged contracts-and she fails to point to any evidence to establish the
elements of either an express, or implied-in-fact, contract with the government-the Court must
dismiss plaintiff's contract claim for want of subject-matter jurisdiction. See Crewzers Fire
Crew Transp. Inc. v. United States, 741 F.3d 1380, 1382 (Fed. Cir. 2014); D & N Bank, 331 F.3d
at 1376; see also RCFC 12(b)(l).

              5.        Plaintiff's Constitutional Claims Are Jurisdictionally Precluded

        The Court is also without jurisdiction to entertain plaintiff's constitutional law claims,
because the constitutional provisions that plaintiff relies upon are not money-mandating. Fisher,
402 F Jd at 1172. In the amended complaint, plaintiff asserts claims under the First, Seventh,
Ninth, Tenth, Eleventh, and Fourteenth Amendments to the United States Constitution. Am.
Comp! at 5-7. To come within the subject-matter jurisdiction of this Court, plaintiff must
identify a money-mandating source of law that creates the right to money damages. Fisher, 402
F .3d at 1172-73. None of the constitutional provisions that plaintiff relies upon are money-
mandating sources oflaw. See Barksdale v. United States, 582 F. App'x 890, 891-92 (Fed. Cir.
2014) (holding that the Ninth Amendment is not a money-mandating source of law); LeBlanc v.
United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995) (holding that the Fourteenth Amendment is
not a sufficient basis for jurisdiction because it does not mandate payment of money by the
government); United States v. Connolly, 716 F.2d 882, 886-88 (Fed. Cir. 1983) (holding that the
First Amendment does not provide persons aggrieved by government action with an action for
damages in the absence of some other jurisdictional basis); Harris v. United States, 118 Fed. Cl.
180, 190 (2014) (holding that a violation of the Seventh Amendment does not explicitly or
implicitly obligate the federal government to pay damages); Fullard v. United States, 78 Fed. Cl.
294, 301 n.12 (2007) (holding that the Eleventh Amendment has no application in the United


4
  Plaintiff states in her response and opposition to the government's motion to dismiss that she entered
into these contracts on August 12, 2014; December 17, 2014; July 15, 2015; and July 15, 2016. Pl. Resp.
at 2-3. These dates appear to correspond with the dates of plaintiff's indictment, plea agreement, sentence
to incarceration, and habeas petition before the United States District Court for the Middle District of
Georgia. Id.; Def. Reply at 2.

                                                                                                        13
States Court of Federal Claims); Ogden v. United States, 61 Fed. Cl. 44, 47 (2004) (holding that
violations of the Tenth Amendment are outside the jurisdiction of this Court because it does not
mandate monetary compensation). 5 And so, the Court must dismiss plaintiffs constitutional law
claims based upon the First, Seventh, Ninth, Tenth, Eleventh, and Fourteenth Amendments to the
United States Constitution. RCFC l 2(b )(1 ).

               6.         The Court Does Not Possess Jurisdiction To
                          Consider Plaintiff's Civil Rights, Anti-Trust, And Tort Claims

        The Court is similarly without jurisdiction to consider plaintiffs civil rights, Sherman
Act, and tort claims. In the amended complaint, plaintiff appears to assert civil rights and
Sherman Act claims. Am. Comp!. at 3. But, Congress has committed jurisdiction over claims
brought pursuant to the Civil Rights Act and the Sherman Act to the United States district courts.
See 15 U.S.C. § 4; 28 U.S.C. § 1343(a)(4); see also 42 U.S.C. § 1981; Hufford v. United States,
87 Fed. Cl. 696, 703 (2009) ("Cases under 15 U.S.C. §§ 1-7 are likewise explicitly committed to
the district courts.").

        The Court also may not consider plaintiffs fraud claim because this claim plainly sounds
in tort. Am. Comp!. at 3. The Tucker Act explicitly places such claims beyond the Court's
jurisdiction. 28 U.S.C. § 149l(a)(l) ("The United States Court of Federal Claims shall have
jurisdiction to render judgment upon any claim against the United States ... not sounding in
tort."); see also Hernandez v. United States, 96 Fed. Cl. 195, 204 (2010). And so, the Court must
also dismiss plaintiffs civil rights, Sherman Act, and tort claims for lack of subject-matter
jurisdiction. RCFC l 2(b )(1 ).

          7.        The Court Does Not Possess Jurisdiction To
                    Consider Plaintiff's Constructive Trust Or Fiduciary Claims

        Lastly, to the extent that plaintiff asserts constructive trust or fiduciary claims, the Court
must also dismiss these claims for lack of subject-matter jurisdiction. Am. Comp!. at 4. This
Court has held that it "lacks jurisdiction to impose a constructive trust." State of Mont. v. United
States, 33 Fed. Cl. 82, 88 (1995), aff'd on other grounds, 124 F.3d 1269 (Fed. Cir. 1997).


5Plaintiff also appears to improperly rely upon Article Ill, Section 2 of the United States Constitution to
establish jurisdiction. See Am. Comp!. at 5. The United States Court of Federal Claims is established
under Article I of the United States Constitution. See 28 U.S.C. § l 7l(a).

                                                                                                          14
Plaintiff also fails to identify a substantive source of law that would establish a specific fiduciary
duty on the part of the government in this case. Am. Comp!. at 4; cf United States v. Navajo
Nation, 556 U.S. 287, 290 (2009) (holding that to invoke the Court's jurisdiction under the
Indian Tucker Act, a plaintiff must "identify a substantive source of law that establishes specific
fiduciary or other duties"). And so, the Court must dismiss plaintiffs constructive trust and
fiduciary claims for lack of subject-matter jurisdiction. 6 RCFC 12(b)(l).

        B.      The Court Grants Plaintiff's Motion To Proceed In Forma Pauperis

        As a final matter, plaintiff has moved to proceed in this matter informa pauperis. See
generally Pl. Mot. to Proceed In Forma Pauperis. This Court may authorize the commencement
of a lawsuit without prepayment of fees when a plaintiff submits an affidavit including a
statement of all assets, a declaration that she is unable to pay the fees, and a statement of the
nature of the action and a belief that she is entitled to redress. See 28 U.S.C. § 1915(a)(l); see
also id § 2503(d). In her application for waiver of the Court's filing fee, plaintiff provides a
statement of her assets and liabilities and she states that "because of [her] poverty, [she is] unable
to pay" the Court's fees. See generally Pl. Mot. to Proceed In Forma Pauperis. Because of the
Court's summary disposition of this case upon jurisdictional grounds, and plaintiffs prose
status, the Court finds that plaintiff satisfies the statutory requirements to proceed in forma
pauperis for the purpose of resolving the government's motion to dismiss. And so, the Court
GRANTS plaintiffs motion to proceed informa pauperis.

V.      CONCLUSION

        In sum, the most generous reading of plaintiffs complaint and amended complaint makes
clear that the Court does not possess subject-matter jurisdiction to consider any of plaintiffs
claims. Plaintiff has shown, however, that she satisfies the statutory requirements to proceed in
this matter without paying the Court's filing fee.

        And so, for the foregoing reasons, the Court:

        1. GRANTS the government's motion to dismiss;


6Because the Court does not possess subject-matter jurisdiction to consider any of plaintiff's claims, the
Court does not reach the other issues raised in the government's motion to dismiss. See generally Def.
Mot. at 8-10.

                                                                                                         15
      2. GRANTS plaintiffs motion to proceed informa pauperis; and

      3. DISMISSES the complaint.

      The Clerk's Office is directed to ENTER final judgment in favor of the government,
DISMISSING the complaint.

      Each party shall bear its own costs.

      IT IS SO ORDERED.




                                                                                           16